Citation Nr: 0526305	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  98-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin rash disability, 
including under the provisions of 38 U.S.C.A. § 1117 (West 
2002).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Administrator


INTRODUCTION

The veteran served on active duty from December 1990 to 
December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was originally before the Board in 
November 1999 at which time it was remanded for additional 
evidentiary development.  The issue on appeal was again 
before the Board in September 2003 when it was remanded to 
cure a procedural defect and in August 2004 when it was 
remanded again for additional evidentiary development.  


FINDING OF FACT

The veteran does not suffer from a chronic skin disability 
related to her active duty service.  


CONCLUSION OF LAW

A chronic skin disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.317 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in August 2004 
and March 2005 VCAA letters and the statement of the case 
have collectively informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, the VCAA letters advised the appellant of 
the types of evidence VA would assist in obtaining as well as 
the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
August 2004 and March 2005 regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that she should submit any pertinent 
evidence in her possession.  In this regard, she was 
repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence she herself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claim, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  The Board finds that no further action is required 
by VA to assist the veteran with the claim.

Criteria

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an  
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  

Factual Background

There is no evidence of a chronic skin disease during active 
duty.  The service medical records reveal that in June 1992, 
the veteran complained of bug bites which itched.  Physical 
examination revealed a localized area of erythema around the 
bug bites.  The assessment was bug bites.  On a Report of 
Medical History completed by the veteran in September 1993, 
she denied having or ever having had skin diseases.  A 
sebaceous cyst was noted in the left ear lobe in January 
1994.  In a February 1994 Report of Medical History, the 
veteran denied having or ever having had skin diseases.  
Clinical examination of the skin was normal at the time of a 
separation examination which was in February 1994.  This fact 
pattern was repeated on a Report of Medical History and a 
report of a separation examination which were dated in 
November 1994.  

A May 1995 VA clinical record indicates that the veteran 
complained of intermittent pruritic rash that looked like 
little red dots only on her right medial forearm.  The 
veteran was asymptomatic.

A Persian Gulf examination dated in May 1995 reveals that the 
veteran complained of intermittent rashes on the right 
forearm which had been present since her tour of duty in the 
Persian Gulf.  The rash was described as red dots which were 
very itchy.  She was asymptomatic at the time.  An impression 
was included of history of dermatitis of an unknown etiology.  

Physical examination conducted at the time of a May 1995 VA 
examination revealed no acute dermatosis.  The diagnosis was 
no significant abnormalities.  

In January 1996, the veteran complained of red maculo-papular 
lesions of the face area.  It was noted that the veteran had 
itchiness which had been present once or twice per month 
since 1994.  The assessments were acne, acronchordon of the 
abdomen, and nevus of the back.

A VA clinical record dated in January 1996 reveals that the 
veteran requested a dermatology consult for moles and acne.  
There was a diagnostic impression of question acne.  In June 
1996, it was noted that the veteran was taking medication for 
acne.  An impression of acne was included in a July 1996 
record.  

In February 1997, the veteran submitted her claim.  

On VA examination in March 1997, the veteran reported that 
she had a horrible rash accompanied with itching on her 
forearms when she was in the Persian Gulf.  The rash had 
disappeared since her discharge.  The rash was described by 
the veteran as red spots all over her forearms.  She did not 
receive any treatment for the rash.  Physical examination 
revealed that the veteran did not have a rash at the time of 
the examination.  The diagnosis was rash on bilateral 
forearms of an undetermined origin.  

At the time of a May 2000 VA examination, the veteran 
reported that she had a rash on her arms ever since the Gulf 
War in 1994.  The rash had decreased in frequency since her 
discharge to the point that she was only breaking out once 
every two months.  The lesions would typically resolve within 
a few hours.  Physical examination of the right volar lower 
arm revealed a few discrete erythematous papules confluent 
into a plaque.  No dermatographism were present.  The 
impression was chronic urticaria which could be related to 
Persian Gulf service.  

On VA examination in August 2002, the veteran reported a 
history of chronic urticaria beginning during Persian Gulf 
service.  When the lesions first began, they were marked by 
raised red welts that were very pruritic.  The frequency of 
the rash had since decreased as well as the duration of the 
appearance.  The rash lasted less than 24 hours.  The only 
areas affected were the forearms.  Physical examination 
revealed no visible evidence of the lesions.  The diagnosis 
was chronic urticaria.  The examiner opined that the veteran 
was not suffering from a chronic condition due to an 
undiagnosed illness as was the case with most causes of 
chronic urticaria.  The causes remain unknown and treatment 
is rendered symptomatically.  

A January 2003 VA clinical record included the notation that 
the veteran's skin was clear with normal hair distribution.  

In July 2003, an addendum was promulgated to the August 2002 
VA skin examination.  The examiner noted that he had reviewed 
additional testing which had been conducted subsequent to the 
August 2002 examination.  After review of the test results 
and the medical evidence of record, the examiner opined that 
the veteran did not have a medically diagnosed skin 
condition.  She also did not have a skin condition that could 
be attributed to another diagnosis such as diabetes, 
immunodeficiency or thyroid changes.  The examiner noted that 
the diagnosis of chronic urticaria is one made largely by 
history.  The veteran reported that the skin problem began 
during active duty and continued to the present although of 
less duration and less frequency.  It was noted that there 
was no evidence of skin changes at the time of the August 
2002 examination.  The examiner observed that the nature of 
the veteran's skin condition was intermittent, such that 
physical signs of her condition might only be seen during one 
of these brief sporadic attacks.  

A March 2005 VA clinical record includes a complaint of 
dermatitis which had been present since the veteran returned 
from the Persian Gulf.  A rash was described as itchy.  The 
assessment was routine examination.  

A July 2005 VA clinical record includes the notation that 
physical examination of the skin failed to reveal any rashes.  

Analysis

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran suffers from a chronic skin disability.  In 
the current case, the Board finds the opinions of the health 
care providers who examined the veteran on numerous occasions 
have found the claimed disorder to be asymptomatic.  There is 
one medical notation of the presence of a skin rash in 2000, 
but subsequent evaluations have not found any current 
disability.  It appears, therefore, that while the veteran 
may have suffered acute skin problems, there is no chronic 
skin disability.  Various examinations conducted for the 
express purpose of ascertaining whether the veteran suffers 
from chronic skin disability have been negative. 

The Board is aware of the veteran's service in the Southwest 
Asia theater of operations and has considered her claim under 
the presumptive provisions for undiagnosed illness.  However, 
even under applicable law and regulations for such disorders, 
there must be a chronic disability.  The totality of the 
competent evidence in this case is against a finding of 
chronic disability.  Some examiners have referred to 
urticaria, but July 2003  examination appears to discount 
that as a diagnosis based only on history.  The July 2003 
examiner found no evidence of skin changes at that time.  
Should there be evidence of chronic skin disability in the 
future, the veteran may always reopen her claim.  


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


